CRICHTON, J.,
additionally concurs and assigns reasons.
hi write separately to emphasize the trial court’s clear and unambiguous finding that the alleged incident involving this elderly dementia patient “being drugged and left in a mess in [her] room is just not treatment related.” As it is so clearly not part of medical care, nor is it treatment-related, the incident, does not constitute healthcare or professional services. Thus, Southern Oaks Nursing and Rehabilitation Center, LLC, should not benefit from, or be subject to, the special provisions of the Medical Malpractice Act.